Citation Nr: 0613250	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-14 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from June 1962 to September 
1974.  He served in the Republic of Vietnam from July 27, 
1966 to September 25,1968.

Initially, the case came before the Board of Veterans' 
Appeals (Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing on appeal at the RO (Travel 
Board hearing); a copy of the hearing transcript is in the 
record.  

In November 2004, the Board determined that new and material 
evidence had been presented to reopen the veteran's claim for 
service connection for PTSD and reopened the claim, remanding 
it for additional development.  The case is now before the 
Board for further appellate consideration.


FINDING OF FACT

The appellant was not in combat and there is no credible 
evidence supporting a claimed in-service stressor upon which 
to base a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (1996, 2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  

Collectively, the March 2002 and February 2005 VA notice and 
duty to assist letters, satisfied VA's duty to notify under 
38 U.S.C. § 5301(a) and 38 C.F.R. § 3.159, as they informed 
the veteran of what evidence was needed to establish service 
connection on direct and presumptive bases, of what VA would 
do or had done, and what evidence he should provide, and 
asked him to provide VA with any additional evidence or 
information he might have pertaining to his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted on appeal.  Since service 
connection is being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The veteran and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

Service, non-VA and VA medical records, VA examination 
reports, a hearing transcript, and lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the veteran's claims and that VA 
has satisfied, to the extent possible, the duty to assist.  
In compliance with the Board's remand, VA obtained Social 
Security Administration (SSA) records, sought additional 
information from the veteran about non-VA and VA health care 
providers and stressors, and readjudicated his claim, issuing 
supplement statements of the case in September and November 
2005.  The veteran failed to respond to the February 2005 VA 
notice letter and, therefore, did not submit additional 
information that might allow VA to obtain other medical 
records or to verify any claimed stressor.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the veteran's claim.  Given the foregoing, 
the Board finds that VA has substantially complied with the 
Board's November 2004 remand with regard to the veteran's 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

The VA General Counsel has held that the VA's duty to notify 
and assist claimants for VA benefits is not applicable to a 
claim, where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  In light of the above and the absence of 
evidence corroborating the veteran's claimed non-combat 
stressor(s) needed for a definitive diagnosis of PTSD, the 
Board finds that there has been no prejudice to the appellant 
in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).



Analysis

The appellant's contends that he has PTSD due to stressful 
events, which happened while he was stationed in the Republic 
of Vietnam and Germany.  At his May 2004 hearing, the veteran 
testified that, when he was in Vietnam, an Air Force diesel 
truck sideswiped some Vietnamese buses and two children got 
their arms taken off; that he did not report the incident 
because the comrades he was with threatened him; that he did 
not engage in any type of combat during his first tour in 
Vietnam, but admitted to dropping grenades on enemy divers; 
that he began having psychological problems after he was 
transferred to Germany, where he had a mental breakdown; and 
that, in Germany, the stress from his job to defend the 
borderline of Russia and Germany in the event of a nuclear 
explosion was stressful because he could see his family 
sitting right in the middle of it.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  
Specifically, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
testimony and statements.  The veteran's DD Forms 214 and DA 
Forms 20 reflect that he served on active duty with the Army 
in Vietnam as a boat welder from 1967 to 1968 and in Germany 
from March 1970 through February 1973 as an Hercules 
electronic mechanic, a field radio mechanic, and a 
communications chief.  He received no combat citations.  His 
service medical records reveal no combat wounds.  The veteran 
has confirmed these findings and testified that he was not in 
combat, except that as a welder he stated that he dropped 
grenades on enemy divers, but never was under fire or fired 
upon the enemy.  Thus, the evidence of record does not 
establish that the appellant was engaged in combat.  The 
Board therefore finds that, based on all the evidence, the 
appellant did not engage in combat during his tours of active 
duty.

Because the appellant did not engage in combat with the 
enemy, his lay testimony alone is not enough to establish the 
occurrence of an alleged stressor.  Mere allegations are 
insufficient to establish service stressors for PTSD.  See 
Cohen, 10 Vet. App. at 138-50; Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); 38 C.F.R. 
§ 3.304(f).  But the veteran failed to respond to VA's 
request for more detailed information about his stressors, so 
that VA could ask the U. S. Army and Joint Services Records 
Research Center (JSRRC) to corroborate them.  The veteran 
reported he  occasionally manned a gun on river boats, but 
never actually fired them, and dropped grenades on enemy 
divers.  The other claimed stressor was an accident witnessed 
while on R&R in which a truck hit a bus and two children were 
injured or killed.  A February 2001 report from the now JSRRC 
failed to confirm the bus incident and described very little 
enemy activity in the area where the veteran was stationed 
during the TET offensive.  The final stressor was described 
as the general stress of the responsibilities associated with 
his last Army assignment in Germany and a subsequent mental 
breakdown, for which he did not seek treatment.  Service 
medical records failed to show treatment for any psychiatric 
complaint or disorder.  The veteran's DD Form 214 does 
reflect that he was AWOL for five days from August 16 to 
August 20, 1974.  Thus, there is no documentation of a mental 
breakdown or evidence of a stressor.  

Neither the June 1996 nor the July 1999 VA PTSD examiners 
diagnosed the veteran with PTSD or acknowledged a stressor.  
An October 1995 through February 1996 VA hospital report 
shows a diagnosis of bipolar affective disorder, possibly 
with psychotic component or schizoaffective disorder.  During 
that hospitalization, the veteran reported that his first 
episode of depression in 1970 was not treated and was 
associated with family breakup and divorces as had subsequent 
episodes up to that time.  VA treatment records reflect 
repeated references to PTSD, as well as bipolar disorder.  
For example, in a December 1997 VA record signed by a VA 
psychiatrist, he notes the veteran's self-reported history of 
insomnia, hyperalertness, easy startle response to noises, 
hypervigilance might indicate that the veteran suffers from 
PTSD as well as bipolar disorder, which the veteran had 
claimed at a September 1997 visit.  A February 1998 mental 
health assessment done by a social worker gives a diagnosis 
of PTSD and states that he worked as a "welder and saw 
combat" in Vietnam, without supporting evidence.  The 
previous month, the social worker had noted that the veteran 
had little memory of his time in Vietnam, except that he was 
working with boats as a welder as well as on the boat during 
his two tours, and that he was aware that the big TET 
offensive occurred between the two tours.  The majority of 
the outpatient treatment records giving an impression of PTSD 
were prepared by a social worker.  Even an October 1998 SSA 
examiner concluded that the veteran had PTSD by history, 
while the description of his symptoms was consistent with 
bipolar mood disorder well controlled with medications.  
Records from the Pueblo Community Health Center relate to 
physical aliments, not mental.  VA outpatient treatment 
records reference no specific PTSD stressors, and as such the 
Board concludes they contain no definitive medical diagnosis 
of PTSD.  The Board is not bound to accept diagnoses and 
opinions by health care providers who base a diagnosis of 
PTSD solely on the appellant's unsupported statements.  See 
Swann v. Brown, 5 Vet. App. 229 (1993).  Nor is the Board 
bound to accept the appellant's uncorroborated accounts of an 
in-service stressor or the opinions or diagnoses by 
physicians who rely on the appellant's account of his 
stressful military service.  Id.  

On the other hand, the Board finds the June 1996 and July 
1999 VA examiners' opinions are more probative, especially 
the 1999 examiner who reviewed the claims folder in addition 
to examining the appellant, before diagnosing the appellant 
with bipolar disorder.  The 1999 VA examiner fully ruled out 
the possibility of a diagnosis of PTSD.  At that examination, 
the veteran reported that he saw no combat while in Vietnam, 
even though every once in a while he had to man the guns on 
the boats.  Because his main responsibility was to do 
"blind" welds to get boats operational, the veteran added 
that they were not about to put him into a combat situation.  
He also reported that he was torn up about the truck/bus 
accident when two Vietnamese children were killed.  The July 
1999 VA examiner specifically opined that the veteran did not 
have a stressor nor did he have a full symptom picture 
characteristic of PTSD.  His symptoms are more characteristic 
of bipolar disorder.  Thus, corroborating evidence 
establishing the occurrence of an in-service stressor leading 
to a diagnosis of PTSD is absent.  Moreover, there is no 
indication that the appellant engaged in combat with the 
enemy during service, as would warrant the application of 38 
U.S.C.A. § 1154 (West 2002).  Thus, the Board observes that 
the overall medical evidence fails to identify a diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2005).

The only evidence the appellant has submitted to support his 
claimed stressor(s) is his own testimony and statements.  
This is not sufficient where combat service is not documented 
and he has not provided sufficient detail to permit VA to 
verify his claimed stressors.  See 38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(f).  The duty to assist is "not a one way 
street," and the RO can only proceed so far without help from 
the appellant himself.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  Where the evidence fails to support any 
verifiable in-service stressor, service connection for PTSD 
must be denied.  Under the circumstances, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for PTSD and no reasonable possibility exists that 
further assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).  The appellant's claim for service 
connection for PTSD therefore fails on the basis that the 
preponderance of the evidence is against the claim that he 
has PTSD due to a verified stressor from service.  38 
U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2002); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim must 
be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


